l/DATb'- 4£-/     /_*§.
                                          fir"'
                                \FtRSTCG, • ''v.
                                    HO;


                                    NOV l g 20,5
 CJudU


              AT TI4i'6 TiMc L'AkA ilS kllMl JJF 4 Cj3@\l>
dP TMl'vS Cda*U5 |||$|§KJ iJid tilU CAOSt KJUKiblnS
135MP33 Aud 132U d5 A <2xiUiidAl CHidvidluikl ftlk.
Tit dWEju6/ i / / / /

                         3        § w
                                             —-




                         5        * 3        IL


                         J ^ p               •^?




                                             ^*



                         v- v"*   3   ^y     _5_



                         "3 -a "3 -n         -E:
                         ^3       £   _»..
                         °-j2  ,* 2
                            -^ *-^ ^

               ^"^o $•§.
                                             CM
                                             (M
                                             O
                                             0
                                             r-
                                             r-
                    3J
    to


                     r



                    3
              r
          2

   "5

              -3-
              ^9
         v2   «* 3